DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.  The first page (paragraph [0001]) of the textual portion of the Specification, of this United States Patent Application, must be updated with current status (i.e., United States Patent Numbers) and other related United States Patent Applications (i.e., 16/659,530).

4.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

5.  The following is a quotation of 35 U.S.C 112:

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.  Claims 1-20 are rejected under 35 U.S.C 112(b), as being indefinite for failing to particularly point out and distinctly claim the  subject  matter which the applicant regards as the invention.  The scope of meaning of the following claim language is not clear:

a)  "the updated metadata"--claim 1, claim 8, and claim 15.

7.  As to 6 (a) above, these are but a few examples of numerous cases where clear antecedent basis are lacking and not an exhausting recital.  Any other term(s) or phrase(s) over looked by examiner and not listed above which start with either "the" or "said" and do not have a single proper antecedent basis also is indefinite for the reasons outlined in this paragraph.  Also, these are but a few examples where term(s) or phrase(s) are introduced more than once without adequate use of either "the" or "said" for the subsequent use of the term(s) or phrase(s). Moreover, multiple 

8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;   

9.  Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Raj et al. (United States Patent Number:  US  8,694,744 B1 (see the applicant’s 21 October 2019 Information Disclosure Statement page 1 (item 5))).

10.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Thus, the following citations are neither all-inclusive nor all-exclusive in nature as the whole of the reference is cited and relied upon in this action as part of the substantial evidence of record.  Also, no temporal order was claimed for all of the acts and/or functions.

11.  Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Raj taught a method (e.g., see Abstract) for storing mobile device data (e.g., see Abstract and figure 1) to cloud storage (e.g., see col. 3 (lines 43-62)), the method comprising:
a) detecting, by a first mobile device (e.g., see figure 1 (“Mobile Device 1”)) of a user (e.g., see col. 4 (lines 52 – 65)), a predetermined condition to backup data associated with the first mobile device to the cloud storage (e.g., see Title, figure 3, col. 4 (lines 5 – 13 and lines 48-65), and col. 5 (line 11) to col. 6 (line 17));
b)  in response to detecting the predetermined condition (e.g., see figure 3 and col. 5 (line 11) to col. 6 (line 17)), uploading, to a cloud storage server (e.g., see figure 1 (102) and col. 3 (lines 43-62)), data associated with the first mobile device (e.g., see figure 3 and col. 5 (line 11) to col. 6 (line 17)), wherein the data associated with the first mobile device comprises (i) data associated with a plurality of third-party applications hosted by the first mobile device (e.g., see figure 2B (“Atmos iSafe”), and/or, the software application for taking photos, and col. 3 (lines 63-et seq.)) and (ii) one or more of contacts information stored on the first mobile device (e.g., see col. 4 (lines 5-47)), text messages stored on the first mobile device (e.g., see col. 4 (lines 5-47 {i.e., “email” and/or “text files”})), or contents of a memory card associated with the first mobile device (e.g., see col. 3 (lines 33-36 {“iPhone” had expansion memory cards”}), col. 4 (line 66) to , wherein the data associated with the plurality of third-party applications include binary data (e.g., see col. 4 (line 38)) and metadata of the plurality of third-party applications device (e.g., see figure 7, col. 4 (line 21), col. 8 (lines 30-52), and col. 9 (lines 23-30));
c) storing the binary data of the plurality of third-party applications at a first cloud storage location  (e.g., see figure 3 and col. 5 (line 11) to col. 6 (line 17)); and, 
d) storing the updated metadata of the plurality of third-party applications to a second cloud storage location  (e.g., see figure 7 {note: images, or other data, cannot physically be stored at an exact same memory location; in addition, cache and main storage are different locations}) wherein the data associated with the first mobile device is stored in the cloud storage for subsequent restoring (e.g., see Abstract, col. 4 (lines 7-13) and col. 5 (line 23) to col. 6 (line 35)) of (i) the data associated with the plurality of third-party applications stored on the first mobile device (e.g., see Abstract, col. 4 (lines 7-13) and col. 5 (line 23) to col. 6 (line 35)) and (ii) one or more of the contacts information stored on the first mobile device, the text messages stored on the first mobile device, or the contents of the memory card associated with the first mobile device to a second mobile device of the user (e.g., see Abstract, col. 4 (lines 7-13) and col. 5 (line 23) to col. 6 (line 35)).

12.  Per claim 2, claim 3, claim 4, claim 5, claim 6, and claim 7, Raj also taught, wherein the binary data of each third-party application of the plurality of the third-party applications includes full data for the respective third-party application (e.g., see col. 4 (lines 37-38){i.e., the whole image is stored for backup and restore}), wherein the first cloud storage location has a storage address (i.e., an address of the image storage), wherein the metadata of the plurality of third-party applications is updated to include the storage address, and wherein the second cloud storage location is different from the first cloud storage location (e.g., see figure 7 and col. 8 (line 31) to col. 10 (line 3){cached data are link to main storage; in addition, when binary data is stored at one location and metadata a different location, there must be a functional linkage between the two}). Furthermore, based on “snapshots”, the first mobile device stores data associated with a plurality of third-party applications, each third-party application in the plurality of third-party applications is associated with corresponding binary data and corresponding metadata, and the corresponding binary data and the corresponding metadata for each third-party application are backed up from the first mobile device in a single upload (e.g., see Title, figure 8 and col. 9 (line 31) to col. 10 (line 24)).  Since email, text, contacts, photos, and other data, are different, by different third-party applications, each third-party application of the plurality of third-party applications is not duplicated in full on the first mobile device prior to transmitting the binary data and the metadata.  Giving the term “predetermined upload schedule” a broadest reasonable interpretation, such encompasses human desires (i.e., now { a backup request of a user of the first mobile device} or later) or automatic (e.g., see col. 7 (lines 25-34)) or detection of changes to data of a third-party application of the plurality of the third-party applications reported by the third-party application (e.g., see col. 7 (lines 25-34)).



14.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

16.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

17.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ROBERT B HARRELL/
   Primary Examiner
     Art Unit 2442